Title: To James Madison from William Willis, 3 September 1803
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Barcelona September 3d. 1803
					
					I have deliver’d up the office to Mr. Leonard who assur’d me, that you told him that I was displaced on account of a suspicion of my knowing, or having been active in passing false papers.  It is impossible for me to avoid suspicion, that there has been so many arts, made use of to raise against me.  But millions of dollars would not even have tempted me to permit any such thing.  Mr Leonard after my having done every thing in my power to have him Rec’d with respect has proved my greatest Enemy and has Even refus’d to give me a passport to go on business of importance.  This is hard treatment to a man who loves his Country; and has served it from his infant years and has waded in Blood to defend it.  But this is only an addition to the many things which I suffer.
	Slander seems to have open’d all its Sluices on me. I am even charged with leaving my Creditors in an unfair manner. Even while I am here, and am advertising for them, and informing them, that I am at their disposal.  Daggers & poison have been made use of against me, and every art been made use of to distract me & make my time pass in Misery.
					I Enclose you an advertisement which I caused to be put into the daily paper of this City, which proves that I never wish, to leave My Creditors in an unfair Manner, nor to avail myself of the advantage of standing as consul to claim protection against them.  This advertisement is under the date of the 24th of August last month.  I have no doubt my innocence will be manifested. And as I have spent much of my time, as well as my money, in serving my country, I have hopes of being reinstated in this Consulate, or to Obtain that of Madrid, which I am inform’d has a salary annex’d to it.  This would be some compensation for the damage which I have Sustain’d here, where bribery and every art has been employ’d against me, and where in my delirium from Medicine, or in my absence every thing has been done to derange & destroy my books &c.  I have deliver’d Mr Leonard the plate and remainder of the false blanks of passes registers &c except two which I have kept, and I desired him to send them on by the Frigate John Adams which is now here: and suppose he will do it.
					Mr. Leonard seems to be govern’d by a Mr. Walsh, who was formerly american agent here and was dismiss’d by me on account of my being inform’d on my arrival, that, when the Ship Chatham of New York was brought into this Port by a french privateer Mr. Walsh went into  and remained there untill after her condemnation and I found this information to be true.  This man now seems to govern Mr. Leonard which I am very sorry for, as he seems to be a great Enemy of our Country.
					Altho I have private assurances every day that Mr. Leonard has a special commission; and has orders to arrest me. Yet he has not yet made any step in the business to my knowledge.  I am ready however to submit.  I Am Sir With Respectfull Esteem Yr. Hble Servt.
					
						Willm. Willis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
